Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the preliminary amendment of 1/25/2021, Applicant added new claims 21-40 and canceled claims 1-20. Therefore claims 21-40 are currently pending.

Information Disclosure Statement
The Non-Patent Literature item 4 information disclosure statement filed 1/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks a date, specifically it lacks at least a year.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claim 21 limitation, “…to display, via an output device operably coupled to the one or more processors, a graphical timeline representing at least a portion of the monitoring period, the graphical timeline comprising a first graphical representation of a combinational parameter, the combinational parameter based on the ECG signals and the cardio-vibrational signals of the patient, and a second graphical representation of information regarding a thoracic fluid content measurement of the patient, the thoracic fluid content measurement being based on the RF information, wherein the first graphical representation and the second graphical representation are configured to visually depict a correlation between the one or more combinational parameters and the thoracic fluid content of the patient,” nor the claim 33
Claims 22-32 and 34-40, depend from claims 21 and 33, respectively, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687